DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Applicant’s amendments filed on 07/22/2022.
Claims 2 and 8 have been canceled.
Claims 1, 3-7, and 9-19 are currently pending and considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1, 3-7, and 9-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 18 recite an alternative medicine retrieval apparatus and method. The claims are directed to an apparatus and process, which fall within the statutory categories of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1 & 18 recite, at least in part, an alternative medicine retrieval method using at least one processor to perform: a medicine information acquisition process of acquiring, into a memory, medicine information including identification information of a medicine, attribute information of the medicine, and identification information of a medicine which is able to replace the medicine; a pharmacy information acquisition process of acquiring pharmacy information including information regarding a medicine handled in a pharmacy and inventory information of the handled medicine via a network; a preference information acquisition process of acquiring preference information of a first user regarding the attribute information using a user interface, and updating the attribute information in the memory; 7a prescription slip data acquisition process of acquiring prescription slip data of the first user, wherein the first user is a patient described by the acquired prescription slip data; a determining process for automatically determining suitability of an alternative medicine which is able to replace a prescribed medicine designated in the prescription slip data, the determining is performed by referring to the preference information of the user and attribute information stored in the memory; an information presenting process of presenting alternative medicine information including a result of the determining, and the pharmacy information regarding a pharmacy handling the prescribed medicine and a pharmacy handling the retrieved alternative medicine, to the first user via a display; and an inspection information acquisition process of acquiring medicine inspection information in the pharmacies, wherein, the medicine information acquisition process further includes updating- the attribute information is according to acquisition of the medicine inspection information.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. determining suitability of an alternative medicine which is able to replace a prescribed medicine designated in the prescription slip data, the determining made by referring to the preference information of the user and attribute information stored in the memory) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including a medicine information storage unit, a preference information acquisition unit, a prescription slip data acquisition unit, a pharmacy information acquisition unit, a retrieval unit, an information presenting unit, inspection information acquisition unit, and medicine information storage unit, a server apparatus, an administrator terminal, user terminal, and database. These elements are broadly recited in the specification at, for example, paragraph [0039] which describes the user terminal. “The user terminal 10 is configured with a computer apparatus. For example, the user terminal 10 is configured with a smart phone or a personal computer.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of determining alternative mediations for a prescription, in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing lower cost alternate therapy identification process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
The additional elements for consideration within the dependent claims include:
Claim 2 - “a pharmacy information storage unit”, 
Claims 3 & 4 - “a preference information storage unit”
Claim 9 & 12 – “medicine information storage unit”
Claim 12 – “preference information acquisition unit”
These elements are also broadly recited in the specification at, for example, paragraph [0017] which describes the pharmacy information storage unit. “The alternative medicine retrieval apparatus according to the second aspect of the present invention further includes a pharmacy information storage unit that stores the pharmacy information, and the pharmacy information storage unit updates the pharmacy information according to acquisition of the medicine inspection information.” The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing lower cost alternate therapy identification process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claims do not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
CLAIMS 6-7, 10-11, 13, and 19 merely provide information about their respective independent claims, and therefore only serve to further limit the abstract ideas of their respective independent claims and thus are directed to the same abstract ideas identified for their independent claims. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 6-7, 10-11, 13, and 19 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 1, 9, 15 & 18 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Hicks (US 2007/0226009 A1) in view of Weinstein (US 2005/0108051 A1) in view Berkelhamer (US 2007/0088596 A1).

CLAIM 1 & 18 – 
Independent claim 18 discloses a method for the apparatus of Claim 1 and does not include any additional elements. Therefore, Claim 18 is rejected for the same reasons as Claim 1.
Hicks discloses an apparatus and method having the limitations of:
An alternative medicine retrieval apparatus comprising for storing medicine information including identification information of a medicine, (Hicks [0003] Embodiments of the methods and systems provided can facilitate the review and comparison of a patient's current pharmaceutical prescription (also simply called "prescription" herein) with optional substitutes or alternative prescriptions. Exemplary methods can be implemented in whole or in part in a computing environment, including but not limited to the World Wide Web, also called the internet Embodiments can comprise methods implemented in a computing environment whereby a patient or someone on the patient's behalf can provide current prescription information for the patient and health insurance information for the patient, alternative prescriptions can be generated and provided to the patient, alternative prescriptions can be selected by the patient, a new prescription order can be generated containing both the currently prescribed medications and alternative prescriptions and the prescription order can be sent to a prescribing physician for approval as a new prescription to be filled)
attribute information of the medicine, and (Hicks [0049] The main body of FIG. 4 identifies the current prescriptions along with alternative prescription(s). Both prescriptions includes drug name, dose, special instructions, frequency, number of pills to dispense, cost savings and number of refills associated with each prescription. There is an area for each prescription for the physician to indicate "yes" or "no" to indicate if a particular alternative prescription is medically appropriate for the patient. Below each current prescription and alternative prescription(s) is a "Notes" area where additional information is provided that can assist the patient and/or physician in better understanding the alternative prescriptions identified.)
identification information of a medicine which is able to replace the medicine; (Hicks [0027] Identification of suitable alternative prescriptions can take place in a plurality of ways. The alternative prescriptions can be a different medication or the same medication with differing formulations or dosing regimes, or generic versions of a medication. Pharmaceutical information including various alternatives can reside in a publication or a computerized database whereby the input of a prescribed medication can result in a listing of possible alternative medications. Optionally, the database can comprise cost information for the various medications. Optionally, the database can comprise insurance payment information and/or plan formulary whereby the insurance benefits of the patient can be used to compute the actual cost to the patient after taking into account the patient's insurance benefits. Combinations of the foregoing information can also be included in the database.)
a user interface; a display; and at least one processor to operate as: (Hicks [0055] The system bus 613 represents one or more of several possible types of bus structures, including a memory bus or memory controller, a peripheral bus, an accelerated graphics port, and a processor or local bus using any of a variety of bus architectures. By way of example, such architectures can comprise an Industry Standard Architecture (ISA) bus, a Micro Channel Architecture (MCA) bus, an Enhanced ISA (EISA) bus, a Video Electronics Standards Association (VESA) local bus, an Accelerated Graphics Port (AGP) bus, and a Peripheral Component Interconnects (PCI) bus also known as a Mezzanine bus. The bus 613, and all buses specified in this description can also be implemented over a wired or wireless network connection and each of the subsystems, including the processor 603, a mass storage device 604, an operating system 605, prescription review software 606, prescription related data 607, a network adapter 608, system memory 612, an Input/Output Interface 610, a display adapter 609, a display device 611, and a human machine interface 602, can be contained within one or more remote computing devices 614a,b,c at physically separate locations, connected through buses of this form, in effect implementing a fully distributed system. Also see paragraphs [0026], [0028], [0059], and [0060])
a prescription slip data acquisition unit to acquire prescription slip data of the first user, wherein the first user is a patient described by the acquired prescription slip data (Hicks [0049] The main body of FIG. 4 identifies the current prescriptions along with alternative prescription(s). Both prescriptions includes drug name, dose, special instructions, frequency, number of pills to dispense, cost savings and number of refills associated with each prescription. There is an area for each prescription for the physician to indicate "yes" or "no" to indicate if a particular alternative prescription is medically appropriate for the patient. Below each current prescription and alternative prescription(s) is a "Notes" area where additional information is provided that can assist the patient and/or physician in better understanding the alternative prescriptions identified.) 
a pharmacy information acquisition unit, connected to a communication network, for acquiring pharmacy information including information regarding a medicine handled in a pharmacy and inventory information of the handled medicine (Hicks [0047] The Prescription Fulfillment System 305 can be a pharmacy that is local to the Patient 301, enabling the Patient 301 to pick up the filled prescription. In other embodiments, Prescription Fulfillment System 305 can be an online pharmacy, whereby prescriptions are filled remotely from the Patient 301 and subsequently mailed to the Patient 301.[0027] Identification of suitable alternative prescriptions can take place in a plurality of ways. The alternative prescriptions can be a different medication or the same medication with differing formulations or dosing regimes, or generic versions of a medication. Pharmaceutical information including various alternatives can reside in a publication or a computerized database whereby the input of a prescribed medication can result in a listing of possible alternative medications. Optionally, the database can comprise cost information for the various medications. Optionally, the database can comprise insurance payment information and/or plan formulary whereby the insurance benefits of the patient can be used to compute the actual cost to the patient after taking into account the patient's insurance benefits. Combinations of the foregoing information can also be included in the database.)
2a determining unit for automatically determining suitability of an alternative medicine which is able to replace a prescribed medicine designated in the prescription slip data, (Hicks [0027] Identification of suitable alternative prescriptions can take place in a plurality of ways. The alternative prescriptions can be a different medication or the same medication with differing formulations or dosing regimes, or generic versions of a medication. Pharmaceutical information including various alternatives can reside in a publication or a computerized database whereby the input of a prescribed medication can result in a listing of possible alternative medications. Optionally, the database can comprise cost information for the various medications. Optionally, the database can comprise insurance payment information and/or plan formulary whereby the insurance benefits of the patient can be used to compute the actual cost to the patient after taking into account the patient's insurance benefits. Combinations of the foregoing information can also be included in the database.)
an information presenting unit to presenting alternative medicine information determined by the determining unit, and the pharmacy information regarding a pharmacy handling the prescribed medicine and a pharmacy handling the determined alternative medicine, to the first user on the display; (Hicks [0028] The alternative prescriptions can be presented in written format. The review of the alternative prescriptions with the patient can take place over the telephone, in person, or via electronic means, including display on a web page on the World Wide Web. The review of alternative prescriptions can comprise the patient reviewing the list of alternative prescriptions and any accompanying information, if any. The review process can be complete when the patient selects alternative prescriptions or decides to remain with the current prescriptions.  

Hicks does not explicitly disclose the below limitations.
However, Weinstein discloses an apparatus having the limitations of:
a preference information acquisition unit to acquire preference information of a first user regarding the attribute information and to update the memory according to the preference information; (Weinstein [0041] FIG. 9B shows an exemplary set of instructions for a healthcare provider based on the survey responses regarding a patient's medication preferences with respect to a treatment regimen for the chronic disease [0073] In addition, other input devices, such as a microphone or touch screen panel, may be used to input the patient's responses. As more fully described below, the patient's survey responses are analyzed in the computer 20 and/or can be transmitted to a computer for analysis. The computer 20 at least includes a microprocessor, memory, input devices and output devices. The computer 20 also includes a monitor 50 or other display/output devices for display that are available to healthcare providers.)
the determining (by the determining unit) made by referring to the preference information of the user and attribute information stored in the memory (Weinstein [0041] FIG. 9B shows an exemplary set of instructions for a healthcare provider based on the survey responses regarding a patient's medication preferences with respect to a treatment regimen for the chronic disease [0073] In addition, other input devices, such as a microphone or touch screen panel, may be used to input the patient's responses. As more fully described below, the patient's survey responses are analyzed in the computer 20 and/or can be transmitted to a computer for analysis. The computer 20 at least includes a microprocessor, memory, input devices and output devices. The computer 20 also includes a monitor 50 or other display/output devices for display that are available to healthcare providers.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Hicks in view of Weinstein further to acquire preference information of a first user regarding the attribute information and to update the memory according to the preference information with the motivation of providing the patient with alternative dug suggestions that would be appealing to the patient  (see (Weinstein [0041] FIG. 9B shows an exemplary set of instructions for a healthcare provider based on the survey responses regarding a patient's medication preferences with respect to a treatment regimen for the chronic disease)

Hicks in view of Weinstein does not explicitly disclose the below limitations.
However, Berkelhamer discloses an apparatus having the limitations of:
an inspection information acquisition unit to acquire medicine inspection information in the pharmacies and updating the attribute information of the memory (see Berkelhamer [0004] Original order data, which may take the form of an unprocessed, scanned-in prescription image, is entered into a network computer and associated with a task object. Processed information relating to a prescription order is captured by the task object. [0077] The task object may be passed between various organizational units in order to distribute processing of tasks and functions associated with the prescription order. In yet another embodiment, text recognition software may be used to enter portions of the prescription. In this case, an image of a prescription order may be scanned in and inputted to the text recognition software. The software may output a text file of entered data corresponding to the scanned prescription image)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Hicks in view of Weinstein further in view of Berkelhamer to acquire an image obtained by imaging the medicine as the medicine inspection information with the motivation of expediting the entering of the prescription information into the system and facilitating the processing of tasks and functions associated with the prescription order (see Berkelhamer [0077] The task object may be passed between various organizational units in order to distribute processing of tasks and functions associated with the prescription order. In yet another embodiment, text recognition software may be used to enter portions of the prescription. In this case, an image of a prescription order may be scanned in and inputted to the text recognition software. The software may output a text file of entered data corresponding to the scanned prescription image).
CLAIM 9 – 
Hicks in view of Weinstein in view of Berkelhamer teaches an apparatus having the limitations of claim 1. 
Berkelhamer discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein the inspection information acquisition unit acquires an image obtained by imaging the medicine as the medicine inspection information, and updates the attribute information in the memory based on the image (see Berkelhamer [0004] Original order data, which may take the form of an unprocessed, scanned-in prescription image, is entered into a network computer and associated with a task object. Processed information relating to a prescription order is captured by the task object. [0077] The task object may be passed between various organizational units in order to distribute processing of tasks and functions associated with the prescription order. In yet another embodiment, text recognition software may be used to enter portions of the prescription. In this case, an image of a prescription order may be scanned in and inputted to the text recognition software. The software may output a text file of entered data corresponding to the scanned prescription image) 

The motivation to combine the above mentioned references is discussed in the
rejection of claim 1, and incorporated herein. 

CLAIM 15 – 
Hicks in view of Weinstein in view of Berkelhamer teaches an apparatus having the limitations of claim 1. 
Berkelhamer further discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein the prescription slip data acquisition unit acquires the prescription slip data on the basis of a prescription slip image obtained by imaging a prescription slip. (see Berkelhamer [0004] Original order data, which may take the form of an unprocessed, scanned-in prescription image, is entered into a network computer and associated with a task object. Processed information relating to a prescription order is captured by the task object. The task object may be passed between various organizational units in order to distribute processing of tasks and functions associated with the prescription order.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIMS 3-7, 10-12, & 19 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Hicks (US 2007/0226009 A1) in view of Weinstein (US 2005/0108051 A1) in view Berkelhamer (US 2007/0088596 A1) in view of Brenner (US 2007/0067186 A1).

CLAIM 3 – 
Hicks in view of Weinstein in view of Berkelhamer teaches an apparatus having the limitations of claim 1. Hicks in view of Weinstein in view of Berkelhamer does not explicitly disclose the below limitations.
However, Brenner discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein the processor further operates as: a preference information correlation unit that stores the preference information in correlation with replacement of the prescribed medicine with the alternative medicine in the memory (see Brenner [0013] The processor may be further configured to determine and display on the second screen a relative ranking factor indicative of the preference status of the displayed selected prescription medication and the alternative prescription medications, if any exist. The relative ranking factor may include a graphical representation indicative of at least one of a co-pay tier, approximate co-pay, adjudicated cost, formulary status, and health plan preference. [0059] Moreover, the alternatives may be displayed based, at least in part, on the individual prescriber's pre-established medication preferences)
and further performs a statistical process on information stored in the memory to generate statistical information (see Brenner [0013] The processor may be further configured to determine and display on the second screen a relative ranking factor indicative of the preference status of the displayed selected prescription medication and the alternative prescription medications, if any exist. The relative ranking factor may include a graphical representation indicative of at least one of a co-pay tier, approximate co-pay, adjudicated cost, formulary status, and health plan preference. The described ranking factor is a statistical process on information stored in the preference information storage unit.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Hicks in view of Weinstein in view of Berkelhamer further in view of Brenner to perform a statistical process on information stored in the memory to generate statistical information with the motivation of adhering to the user’s prescription preferences (see Brenner [0013] The processor may be further configured to determine and display on the second screen a relative ranking factor indicative of the preference status of the displayed selected prescription medication and the alternative prescription medications, if any exist. The relative ranking factor may include a graphical representation indicative of at least one of a co-pay tier, approximate co-pay, adjudicated cost, formulary status, and health plan preference.)

CLAIM 4 – 
Hicks in view of Weinstein in view of Berkelhamer in view of Brenner teaches an apparatus having the limitations of claim 3. Brenner further discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 3, wherein the preference information correlation unit further updates the preference information in the memory according to acquisition of the medicine inspection information. (see Brenner [0107] In the invention, the revenue that is obtained from the use of the electronic prescribing device 104 may be transaction based or may be service based. A per transaction revenue source may include the filling of a prescription, the filling of an alternate prescription based on a display thereof with respect steps 407, 408 (prescriber changing their mind to use another medication), and the like. A service based revenue may include aggregated data of prescription medication choices including initial choices in conjunction with step 406 and choices based on step 407, 408 (prescriber changing their mind to use another medication).

The motivations to combine the above mentioned references are discussed in the
rejection of claim 3, and incorporated herein.

CLAIM 5 – 
Hicks in view of Weinstein in view of Berkelhamer teaches an apparatus having the limitations of claim 1. Hicks in view of Weinstein in view of Berkelhamer does not explicitly disclose the below limitations.
However, Brenner discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein the determining unit determines the alternative medicine by also referring to preference information of users other than the first user. (see Brenner [0059] Moreover, the alternatives may be displayed based, at least in part, on the individual prescriber's pre-established medication preferences. The first user is a patient, therefore the patient’s prescriber's pre-established medication preferences would represent preference information of users other than the first user. [0013] The processor may be further configured to determine and display on the second screen a relative ranking factor indicative of the preference status of the displayed selected prescription medication and the alternative prescription medications, if any exist. This ranking factor includes the prescriber's pre-established medication preferences.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 3, and incorporated herein.

CLAIM 6 – 
Hicks in view of Weinstein in view of Berkelhamer teaches an apparatus having the limitations of claim 1. Hicks in view of Weinstein in view of Berkelhamer does not explicitly disclose the below limitations.
However, Brenner discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein the alternative medicine information includes preference information of users other than the first user. (see Brenner [0059] Moreover, the alternatives may be displayed based, at least in part, on the individual prescriber's pre-established medication preferences. The first user is a patient, therefore the patient’s prescriber's pre-established medication preferences would represent preference information of users other than the first user. [0013] The processor may be further configured to determine and display on the second screen a relative ranking factor indicative of the preference status of the displayed selected prescription medication and the alternative prescription medications, if any exist. This ranking factor includes the prescriber's pre-established medication preferences.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 3, and incorporated herein.

CLAIM 7 – 
Hicks in view of Weinstein in view of Berkelhamer teaches an apparatus having the limitations of claim 1. Hicks in view of Weinstein in view of Berkelhamer does not explicitly disclose the below limitations.
However, Brenner discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein, in a case where the preference information of the first user is different from preference information of users other than the first user, the information presenting unit prioritizes the preference information of the first user, and presents the alternative medicine information. (see Brenner [0059] Moreover, the alternatives may be displayed based, at least in part, on the individual prescriber's pre-established medication preferences. The first user is a patient, therefore the patient’s prescriber's pre-established medication preferences would represent preference information of users other than the first user. [0013] The processor may be further configured to determine and display on the second screen a relative ranking factor indicative of the preference status of the displayed selected prescription medication and the alternative prescription medications, if any exist. This ranking factor includes the prescriber's pre-established medication preferences.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 3, and incorporated herein.

CLAIM 10 – 
Hicks in view of Weinstein in view of Berkelhamer teaches an apparatus having the limitations of claim 1. Hicks in view of Weinstein in view of Berkelhamer does not explicitly disclose the below limitations.
However, Brenner discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein the attribute information includes first attribute information which is attribute information understood objectively (see Brenner Fig. 17, 2 ml/10ml solution) and second attribute information which is attribute information (see Brenner Fig. 17, 10ml orally daily) understood subjectively by the first user. )

The motivations to combine the above mentioned references are discussed in the
rejection of claim 3, and incorporated herein.

CLAIM 11 – 
Hicks in view of Weinstein in view of Berkelhamer in view of Brenner teaches an apparatus having the limitations of claim 10. Brenner further discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 10, wherein the preference information includes first preference information which is preference information corresponding to the first attribute information and second preference information which is preference information corresponding to the second attribute information. (see Brenner [0088] 3. The invention presents `Anzemet`, `Kytril ( tablet forms), `Zofran`, and `Zofran ODT` as on-formulary alternatives in the LCA screen at step 2. First preference information can be represented by the form of the medicine such as tablet or liquid. Second preference information can be represented by the number of times per day the medication should be taken. See Fig. 17 and citation about in Claim 10.)

Brenner does not explicitly disclose the below limitations.  However, Weinstein discloses a method having the limitations of:
and the second attribute information includes at least one of taste, ease of administration, and effectiveness as determined by the first user (Weinstein [0096] Suggested questions about such concerns would include those directed to probing the patient's concerns about: [0097] a) effectiveness of the medications; [0098] b) taste of the medications; [0099] c) reactions/side effects to the medication; [0100] d) reasons for non-adherence with a medication treatment regimen (e.g., self regulated administration); and [0101] e) cost of the medications. These questions are stored as patient preferences.)

The motivations to combine the above mentioned references are discussed in the
rejection of claims 1 & 3, and incorporated herein.

CLAIM 12 – 
Hicks in view of Weinstein in view of Berkelhamer in view of Brenner teaches an apparatus having the limitations of claim 11. Brenner discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 11, wherein the memory stores conversion information indicating a correspondence relationship between the first attribute information and the second attribute information, and wherein, in a case where the second preference information is acquired by the preference information acquisition unit, the determining unit further coverts the second preference information into the first preference information on the basis of the conversion information, and retrieves the alternative medicine on the basis of the first preference information. (see Brenner Fig. 6, Steps 502-510, which describes determining an alternative medications based on preferences and thereafter finding the dosage equivalent for the alternative medication, which is the conversion).

The motivations to combine the above mentioned references are discussed in the
rejection of claim 3, and incorporated herein.

CLAIM 19 – 
Hicks in view of Weinstein in view of Berkelhamer in view of Brenner teaches an apparatus having the limitations of claim 10. Brenner further discloses an apparatus having the limitations of:
The apparatus of claim 10 wherein attribute information comprises at least one of ease of consumption and effectiveness as perceived by the first user. information (see Brenner Fig. 17, 10ml orally daily, which describes an ease of consumption.  Due to the “at least one of” language, only the “ease of consumption” was considered.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 3, and incorporated herein.

CLAIMS 13, 14, 16, & 17 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Hicks (US 2007/0226009 A1) in view of Weinstein (US 2005/0108051 A1) in view Berkelhamer (US 2007/0088596 A1) in view of Mayaud (US 2002/0042726 A1).

CLAIM 13 – 
Hicks in view of Weinstein in view of Berkelhamer teaches an apparatus having the limitations of claim 1. Hicks in view of Weinstein in view of Berkelhamer does not explicitly disclose the below limitations.
However, Mayaud discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein the preference information of the first user is updated according to a result of the determination. (see Mayaud  [0255] In practice, after the system learns the user's preferences, most condition and drug selections will be quickly made from the user's preferred or custom lists or from historically derived patient lists of previously encountered conditions, or previously prescribed drugs. The system adapts to the prescribing user to enable rapid creation of routine prescriptions. [0278] The system of the invention can provide a novel approach to drug formulary management whereby prescriber-centric formularies can be established. By means of the system, drug formulary guidelines effectively adapt to the user's prescribing patterns or can be followed effortlessly by the prescriber. This desirable prescriber-centricity can be obtained by giving priority to the prescriber's personal or custom lists or, better still if they are a subset of these, to the patient's history lists, and system-identifying patient-formulary preferences on those lists for easy final picking by the prescriber.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Hicks in view of Weinstein in view of Berkelhamer further in view of Mayaud to update preference information of the first user with the motivation of adhering to the user’s prescription preferences (see Mayaud  [0255] In practice, after the system learns the user's preferences, most condition and drug selections will be quickly made from the user's preferred or custom lists or from historically derived patient lists of previously encountered conditions, or previously prescribed drugs.)

CLAIM 14 – 
Hicks in view of Weinstein in view of Berkelhamer teaches an apparatus having the limitations of claim 1. Hicks in view of Weinstein in view of Berkelhamer does not explicitly disclose the below limitations.
However, Mayaud discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, further comprising: an order receiving unit, including a processor, that receives an order for medicine purchase corresponding to a result of the retrieval from the first user, wherein the preference information of the first user is updated according to a content of the order. (see Mayaud [0255] In practice, after the system learns the user's preferences, most condition and drug selections will be quickly made from the user's preferred or custom lists or from historically derived patient lists of previously encountered conditions, or previously prescribed drugs. The system adapts to the prescribing user to enable rapid creation of routine prescriptions. [0278] The system of the invention can provide a novel approach to drug formulary management whereby prescriber-centric formularies can be established. By means of the system, drug formulary guidelines effectively adapt to the user's prescribing patterns or can be followed effortlessly by the prescriber. This desirable prescriber-centricity can be obtained by giving priority to the prescriber's personal or custom lists or, better still if they are a subset of these, to the patient's history lists, and system-identifying patient-formulary preferences on those lists for easy final picking by the prescriber.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 13, and incorporated herein.

CLAIM 16 – 
Hicks in view of Weinstein in view of Berkelhamer teaches an apparatus having the limitations of claim 1. Hicks in view of Weinstein in view of Berkelhamer does not explicitly disclose the below limitations.
However, Mayaud discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein the preference information acquisition unit acquires information regarding a medicine which the user has experience of taking, as the preference information. (see Mayaud [0255] In practice, after the system learns the user's preferences, most condition and drug selections will be quickly made from the user's preferred or custom lists or from historically derived patient lists of previously encountered conditions, or previously prescribed drugs. The system adapts to the prescribing user to enable rapid creation of routine prescriptions. [0278] The system of the invention can provide a novel approach to drug formulary management whereby prescriber-centric formularies can be established. By means of the system, drug formulary guidelines effectively adapt to the user's prescribing patterns or can be followed effortlessly by the prescriber. This desirable prescriber-centricity can be obtained by giving priority to the prescriber's personal or custom lists or, better still if they are a subset of these, to the patient's history lists, and system-identifying patient-formulary preferences on those lists for easy final picking by the prescriber.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 13, and incorporated herein.

CLAIM 17 – 
Hicks in view of Weinstein in view of Berkelhamer teaches an apparatus having the limitations of claim 1. Hicks in view of Weinstein in view of Berkelhamer does not explicitly disclose the below limitations.
However, Mayaud discloses an apparatus having the limitations of:
The alternative medicine retrieval apparatus according to claim 1, wherein the preference information acquisition unit requests the user to present the preference information, and acquires, as the preference information, information presented by the user in response to the request. (see Mayaud  [0255] In practice, after the system learns the user's preferences, most condition and drug selections will be quickly made from the user's preferred or custom lists or from historically derived patient lists of previously encountered conditions, or previously prescribed drugs. The system adapts to the prescribing user to enable rapid creation of routine prescriptions. [0278] The system of the invention can provide a novel approach to drug formulary management whereby prescriber-centric formularies can be established. By means of the system, drug formulary guidelines effectively adapt to the user's prescribing patterns or can be followed effortlessly by the prescriber. This desirable prescriber-centricity can be obtained by giving priority to the prescriber's personal or custom lists or, better still if they are a subset of these, to the patient's history lists, and system-identifying patient-formulary preferences on those lists for easy final picking by the prescriber.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 13, and incorporated herein.


Response to Arguments
Applicant’s arguments with respect to the claims rejected under 35 USC § 102 and 103, have been considered but are moot in light of the new grounds of rejection. 
Applicant’s arguments with respect to the claims rejected under 35 USC § 112 have been considered and the rejection has been withdrawn in light of the amendments. 
Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the rejection above. The request for reconsideration has been considered but does NOT place the application in condition for allowance. 
On page 9 of the Applicant’s remarks, Applicant argues, “Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (ie., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. Applicant hereinabove amends the claims to obviate the objections.” However, Examiner respectfully disagrees, the amendments do not obviate the rejections. Applicant has not provided any additional or new arguments in regards to the 101 rejection, so Examiner has reiterated those responses previously presented. 
The amendments are not tied to a specific programmed computer but are directed to a generic processor, which could be implemented by any computing device. “Moreover, Applicant submits that the claims clearly teach a practical application of the alleged abstraction by using a specifically programmed processor to obtain data on medications, its attributes and alternatives, obtaining user preferences, checking an inventory of a pharmacy and presenting an alternative based on the medicine alternatives, pharmacy information and user preferences. The practical application improves the handling of medicines in a pharmacy based on multiple factors using a specified computer.” However, Examiner respectfully disagrees. The pharmacy does not use a specified computer.  The limitations of “An alternative medicine retrieval apparatus comprising a processor and a non-transitory computer-readable recording medium” is a general computing device, conducting an analysis, and generating an output based on the analysis, and thereafter updating attribute information based on the analysis, are methods of organizing human activity which can be conducted by organizing social interactions between individuals.  With respect to Step 2A, prong two, Examiner respectfully disagrees with Applicant’s argument that the claims are eligible subject matter under prong two. Integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f). The generic processor does not sufficiently integrate the abstract idea into a practical application.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686